Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This final office action is in response to the application filed 5/15/2019.
Claims 1, 3-15, and 17-20 are pending. Claims 1 and 15 are independent claims.  




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya (20110145229) in further view of Dresevic (20090144614) in view of Yacoub (20060080309) in further view of Meunier (20180129944)  




Regarding claim 1, Vailaya teaches a method for generating a table of contents (TOC) from a computer document, (0045, discloses generating a table of contents by receiving a PDF document and extracting elements and bookmark information from the PDF file used to create the table of contents) comprising: converting the computer document into a markup language file comprising a plurality of elements, (0042-0045, discloses converting a pdf document to XML format and identifying logical sections of the document and extracting sections include groups of paragraphs and each paragraph individually detected) each element corresponding to a respective element of the computer document; (Fig. 1 and 0008, discloses an input document is used to construct a hierarchical data structure from the input document which includes content elements form the input document and 0036, discloses generating an output document in html including the elements) 
Vailaya fails to teach the computer document not containing an embedded TOC, generating a list of grouped textblocks from the markup language file, a grouped textblock comprising one or more layout-similar elements of the plurality of elements of the markup language file; detecting headings from among the list of grouped textblocks,
Dresevic teaches the computer document not containing an embedded TOC, (0031, discloses different input documents include different levels of metadata such as TOC and converting documents into an enriched format that includes structure  generating a list of grouped textblocks from the markup language file, a grouped textblock comprising one or more layout-similar elements of the plurality of elements of the markup language file; (Fig. 3, 0002, 0017, 0043, 0044, discloses receiving textual data in an electronic format and analyzing the received data to generate one or more of a document indicator, a page indicator, table indicator, region indicator, and entries of markers using various detection engines (0032, 0044-0046).  The examiner interprets grouping various elements using each of the extracting engines as shown in Fig. 3) detecting headings from among the list of grouped textblocks, (0036, 0038-0040, discloses a title detection engine that may extract information in a received document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya to incorporate the teachings of Dresevic.  Doing so would allow extracting data for headings and recognizing various text body regions to assist in generating the table of contents for a document without using a previous table of contents extracted from a document that currently does not have a table of contents.
Vailaya and Dresevic fail to teach detecting the headings comprises, for a grouped textblock of the list of grouped textblocks: generating, using a first trained neural network, a first vector corresponding to a semantic representation of the grouped textblock;  generating a second vector based on evaluation of pre-defined features in the grouped textblock;  and classifying, using a first trained classifier, the grouped textblock as a heading or a plain-text based on the first and second vectors.
Yacoub teaches wherein detecting the headings comprises, for a grouped textblock of the list of grouped textblocks:  (0025, discloses detecting headings and 0038, discloses associating text regions that are the same and 0058, discloses grouping regions and 0047, discloses different grouped text region sequences in different orders) generating, using a first trained neural network, a first vector corresponding to a semantic representation of the grouped textblock;  (0038, discloses associating text regions that are the same (grouped textblock) and 0040, discloses a neural network model trained to distinguish between regions and labeling each region and 0068-0069, discloses a topic vector based on semantics analysis) generating a second vector based on evaluation of pre-defined features in the grouped textblock;  (0039, discloses a text region vector that includes font properties and text density) and classifying, using a first trained classifier, (0040, discloses the trained classifier) the grouped textblock as a heading or a plain-text based on the first and second vectors. (Fig. 3A., 301, 305, 365 and 0026 and 0032, discloses using presentation analysis (0038, text region vector) and semantic analysis (0069, topic vector) to determine the regions of the document and 0040, discloses training a classifier to distinguish between header and body text region using the text region vector and 0069-0070, discloses a topic vector within a text region and two hypothesized consecutive text regions are scored likely to be consecutive if the text regions belong to the same topic. And 0071, discloses using multiple analyzers to determine an advertisement and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya and Dresevic to incorporate the teachings of Yacoub.  Doing so would allow extracting data for headings and recognizing various text body regions to generate the table of contents using a neural network model as processing large volumes of material becomes increasingly costly using human beings.
Vailaya, Dresevic, and Yacoub fail to teach wherein said classifying comprises: concatenating the first and second vectors; applying a classification function on the concatenation of the first and second vectors to determine a probability that the grouped text block is a heading; and determining that the grouped text block is a heading or a plain-text based on the determined probability.
Meunier teaches, wherein said classifying comprises: (Fig. 2, S012-S144, Fig. 4, 0168, discloses generating a table of contents for a project document. and 0168, Figs. 2,4 depicts a project document without a Table of Contents and steps S104 and S108, disclose receiving the document and identifying the page objects in the document and 0007, discloses predicting class labels for page objects of a document and 0019, discloses classifying object classes within the document ) concatenating the first and second vectors; (0049-0050, discloses computing feature vectors for nodes for a subset of the nodes based on the features of the text blocks and 0104-0105, discloses concatenating of some or all of the features defined in 0106-0121, the node feature vectors may include a set of spatial features and a set of textual features and 0123, discloses concatenating spatial and textual features within the edge feature vector) applying a classification function on the concatenation of the first and second vectors to determine a probability that the grouped text block is a heading; (0010, discloses text blocks extracted from a document are represented by nodes that are connected by edges and 0123, discloses the edge features include features of two nodes that connect and 0019, discloses a confidence model is used to predict object classes using a classifier and 0029, discloses page content as a set of page objects such as text, images, titles etc. (grouped text blocks)) and determining that the grouped textblock is a heading or a plain-text based on the determined probability. (0033-0034, discloses using a CRF model 40 to predict page titles and 0041-0045, discloses each page object text block is associated with a set of features)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, and Yacoub to incorporate the teachings of Meunier.  Doing so would allow headers to be identified amongst the objects on a page form the grouped blocks of text and be extracted and defined hierarchically to create a logically structured and generated table of contents.

Regarding claim 4, Vailaya, Dresevic, Yacoub, and Meunier teach the method of claim 1.  Vailaya teaches comprising: classifying the detected headings into pre-defined levels. (0043, discloses identifying logical sections of the document and 0049, title of the TOC entry for each section)


Regarding claim 9, Vailaya, Dresevic, Yacoub, and Meunier teach the method of claim 1.  Vailaya teaches wherein said each element of the markup language file includes the respective element of the computer document or a link thereto and layout information associated with the respective element.  (0045, discloses the XML document and extracts text elements and bookmark information which is used to create the table of contents and 0308, discloses a visual layout)

Regarding claim 15, Vailaya teaches a non-transitory computer readable medium having computer instructions stored thereon, the computer instructions, when executed by a processor, (0061) cause the processor to perform a method for generating a table of contents (TOC) from a computer document, the method comprising: (0045, discloses generating a table of contents by receiving a PDF document and extracting elements and bookmark information from the PDF file used to create the table of contents) comprising: converting the computer document into a markup language file comprising a plurality of elements, (0045, discloses generating a table of contents by receiving a PDF document and extracting elements comprising: converting the computer document into a markup language file comprising a plurality of elements, (0042-0045, discloses converting a pdf document to XML format and identifying logical sections of the document and extracting sections include groups of paragraphs and each paragraph individually detected) each element corresponding to a respective element of the computer document; (Fig. 1 and 0008, discloses an input document is used to construct a hierarchical data structure from the input document which includes content elements form the input document and 0036, discloses generating an output document in html including the elements) 
Vailaya fails to teach the computer document not containing an embedded TOC, generating a list of grouped textblocks from the markup language file, a grouped textblock comprising one or more layout-similar elements of the plurality of elements of the markup language file; detecting headings from among the list of grouped textblocks,
Dresevic teaches the computer document not containing an embedded TOC, (0031, discloses different input documents include different levels of metadata such as TOC and converting documents into an enriched format that includes structure and layout metadata that allows for efficient navigation and 0033, discloses if a document already includes TOC information the TOC engine may skip over the information.  The examiner interprets the received electronic document may not contain a table of contents) generating a list of grouped textblocks from the markup language file, a grouped textblock comprising one or more layout-similar elements of the plurality of elements of the markup language file; (Fig. 3, 0002,  detecting headings from among the list of grouped textblocks, (0036, 0038-0040, discloses a title detection engine that may extract information in a received document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya to incorporate the teachings of Dresevic.  Doing so would allow extracting data for headings and recognizing various text body regions to assist in generating the table of contents for a document without using a previous table of contents extracted from a document that currently does not have a table of contents.
Vailaya and Dresevic fail to teach detecting the headings comprises, for a grouped textblock of the list of grouped textblocks: generating, using a first trained neural network, a first vector corresponding to a semantic representation of the grouped textblock;  generating a second vector based on evaluation of pre-defined features in the grouped textblock;  and classifying, using a first trained classifier, the grouped textblock as a heading or a plain-text based on the first and second vectors.
Yacoub teaches detecting the headings comprises, for a grouped textblock of the list of grouped textblocks:  (0025, discloses detecting headings and 0038, discloses associating text regions that are the same and 0058, discloses grouping  generating, using a first trained neural network, a first vector corresponding to a semantic representation of the grouped textblock;  (0038, discloses associating text regions that are the same (grouped textblock) and 0040, discloses a neural network model trained to distinguish between regions and labeling each region and 0068-0069, discloses a topic vector based on semantics analysis) generating a second vector based on evaluation of pre-defined features in the grouped textblock;  (0039, discloses a text region vector that includes font properties and text density) and classifying, using a first trained classifier, (0040, discloses the trained classifier) the grouped textblock as a heading or a plain-text based on the first and second vectors. (Fig. 3A., 301, 305, 365 and 0026 and 0032, discloses using presentation analysis (0038, text region vector) and semantic analysis (0069, topic vector) to determine the regions of the document and 0040, discloses training a classifier to distinguish between header and body text region using the text region vector and 0069-0070, discloses a topic vector within a text region and two hypothesized consecutive text regions are scored likely to be consecutive if the text regions belong to the same topic. And 0071, discloses using multiple analyzers to determine an advertisement and 0040, discloses using vectors to determine titles, body text, and headers. And 0020-0021, discloses performing text flow analysis to understand the regions associated with the document and using the multiple methods by the decision combiner with documents with text and images. The examiner interprets as using the first and second vectors as plain-texted for the grouped textblock)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya and Dresevic to incorporate the teachings of Yacoub.  Doing so would allow extracting data for headings and recognizing various text body regions to generate the table of contents using a neural network model as processing large volumes of material becomes increasingly costly using human beings.
Vailaya, Dresevic, and Yacoub fail to teach wherein said classifying comprises: concatenating the first and second vectors; applying a classification function on the concatenation of the first and second vectors to determine a probability that the grouped text block is a heading; and determining that the grouped text block is a heading or a plain-text based on the determined probability.
Meunier teaches, wherein said classifying comprises: (Fig. 2, S012-S144, Fig. 4, 0168, discloses generating a table of contents for a project document. and 0168, Figs. 2,4 depicts a project document without a Table of Contents and steps S104 and S108, disclose receiving the document and identifying the page objects in the document and 0007, discloses predicting class labels for page objects of a document and 0019, discloses classifying object classes within the document ) concatenating the first and second vectors; (0049-0050, discloses computing feature vectors for nodes for a subset of the nodes based on the features of the text blocks and 0104-0105, discloses concatenating of some or all of the features defined in 0106-0121, the node feature vectors may include a set of spatial features and a set of textual features and 0123, discloses concatenating spatial and textual features within the edge feature vector) applying a classification function on the concatenation of the first and second vectors to determine a probability that the grouped text block is a heading; (0010, discloses text blocks extracted from a document are represented by nodes that are connected by edges and 0123, discloses the edge features include features of two nodes that connect and 0019, discloses a confidence model is used to predict object classes using a classifier and 0029, discloses page content as a set of page objects such as text, images, titles etc. (grouped text blocks)) and determining that the grouped textblock is a heading or a plain-text based on the determined probability. (0033-0034, discloses using a CRF model 40 to predict page titles and 0041-0045, discloses each page object text block is associated with a set of features)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, and Yacoub to incorporate the teachings of Meunier.  Doing so would allow headers to be identified amongst the objects on a page form the grouped blocks of text and be extracted and defined hierarchically to create a logically structured and generated table of contents.

Regarding claim 17, Vailaya, Dresevic, Yacoub, and Meunier teach the non-transitory computer readable medium of claim 15.  Vailaya teaches the method comprising: classifying the detected headings into pre-defined levels. (0039, discloses a navigable table of content based on detection of section headers and 0042, discloses section level content, document level content, etc.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Vailaya (20110145229) in further view of Dresevic (20090144614) in view of Yacoub (20060080309) in further view of Meunier (20180129944) in further view of Yamagami (20160371254)

Regarding claim 3, Vailaya, Dresevic, Yacoub, and Meunier teach the method of claim 1. Vailaya, Yacoub, and Meunier fail to teach wherein the classification function is a softmax function.
Yamagami teaches wherein the classification function is a softmax function. (0127, discloses using a softmax function vectors to classify types of words)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Yacoub, and Meunier to incorporate the teachings of Yamagami.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers to confirm the layout of the document in html.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya (20110145229) in further view of Dresevic (20090144614) in view of Yacoub (20060080309) in further view of Meunier (20180129944) in further view of Lin (20160379091)

Regarding claim 5, Vailaya, Dresevic, Yacoub, and Meunier teach the method of claim 4. Vailaya teaches wherein classifying the detected headings into pre-defined levels comprises, (0043, 0049, discloses detecting elements such as headers, sections, etc.) 
Vailaya, Dresevic, and Meunier fails to teach for a detected heading: generating, using a second trained neural network, a third vector corresponding to a semantic representation of the detected heading; generating a fourth vector based on evaluation of the pre-defined features in the detected heading; and classifying, using a second trained classifier, the detected heading as one of the pre-defined levels based on the third and fourth vectors.
Yacoub teaches for a detected heading: generating, using a second trained neural network, (0040, discloses using a neural network model but fails to distinguish a first and second trained neural network) a third vector corresponding to a semantic representation of the detected heading; (0069, discloses assigning a topic vector to a given bag of words) generating a fourth vector based on evaluation of the pre-defined features in the detected heading; (0038, discloses a text region property vector using properties of the presentation of the region The examiner interprets vectors are computed for each text region  and 0089, discloses a length of region vector) and classifying, using a second trained classifier, the detected heading as one of the pre-defined levels based on the third and fourth vectors. (0040, discloses a classifier to distinguish between regions and Fig. 3A and 0071, discloses using different analyzers to determine regions using computed vectors)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, and Meunier to incorporate the teachings of Yacoub.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers with computed vectors to confirm the layout of the document in html and to create the table of contents.
Vailaya, Dresevic, Yacoub, and Meunier fail to teach using a second trained neural network.
Lin teaches using a second trained neural network. (0003 and 0022)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Yacoub, and Meunier to incorporate the teachings of Lin.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers with computed vectors to confirm the layout of the document in html and to create the table of contents.


Regarding claim 18, Vailaya, Dresevic, Yacoub, and Meunier teach the method of claim 17, Vailaya teaches wherein classifying the detected headings into pre-defined levels comprises, (0043, 0049, discloses detecting elements such as headers, sections, etc.)
Vailaya, Dresevic, and Meunier fails to teach for a detected heading: generating, using a second trained neural network, a third vector corresponding to a semantic representation of the detected heading; generating a fourth vector based on evaluation of the pre-defined features in the detected heading; and classifying, using a second trained classifier, the detected heading as one of the pre-defined levels based on the third and fourth vectors.
Yacoub teaches for a detected heading: generating, using a second trained neural network, (0040, discloses using a neural network model but fails to distinguish a first and second trained neural network) a third vector corresponding to a semantic representation of the detected heading; (0069, discloses assigning a topic vector to a given bag of words) generating a fourth vector based on evaluation of the pre-defined features in the detected heading; (0038, discloses a text region property vector using properties of the presentation of the region The examiner interprets vectors are computed for each text region  and 0089, discloses a length of region vector) and classifying, using a second trained classifier, the detected heading as one of the pre-defined levels based on the third and fourth vectors. (0040, discloses a classifier to distinguish between regions and Fig. 3A and 0071, discloses using different analyzers to determine regions using computed vectors)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, and Meunier to incorporate the teachings of Yacoub.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers with computed vectors to confirm the layout of the document in html and to create the table of contents.
Vailaya, Dresevic,  Yacoub, and Meunier fail to teach using a second trained neural network.
Lin teaches using a second trained neural network. (0003 and 0022)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Yacoub, and Meunier to incorporate the teachings of Lin.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers with computed vectors to confirm the layout of the document in html and to create the table of contents.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya (20110145229) in further view of Dresevic (20090144614) in view of Yacoub (20060080309) in further view of Meunier (20180129944) in further view of Lin (20160379091) in further view of Hosabettu (20190258854)

Regarding claim 6, Vailaya, Dresevic, Yacoub, Meunier, and Lin teach the method of claim 5. 
Vailaya, Dresevic, Meunier, and Lin fail to teach convoluting the fifth vector with equivalent vectors associated with one or more preceding detected headings and one or more subsequent detected headings relative to the detected heading; and applying a classification function on the convolution result to determine a probability that the detected heading belongs to a given pre-defined level of the pre-defined levels; and assigning a pre-defined level to the detected heading based on the determined probability
Yacoub teaches convoluting the fifth vector with equivalent vectors associated with one or more preceding detected headings and one or more subsequent detected headings relative to the detected heading; (0038-0040, discloses detecting headings using the text region property vector to distinguish between regions and determine similar regions) and applying a classification function on the convolution result to determine a probability that the detected heading belongs to a given pre-defined level of the pre-defined levels; (0040, discloses detecting a heading region and 0052, discloses determining probabilities of text regions belongs to another) and assigning a pre-defined level to the detected heading based on the determined probability. (0040, discloses classifying the regions and 0049, discloses using a probability to determine the text region)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Meunier, and Lin to incorporate the teachings of Yacoub.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers with computed vectors to confirm the layout of the document in html and to create the table of contents.
Vailaya, Dresevic, Yacoub, Meunier, and Lin fail to teach concatenating the third and fourth vectors to generate a fifth vector;
Hosabettu teaches concatenating the third and fourth vectors to generate a fifth vector; (0046, discloses concatenating vectors)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Yacoub, Meunier, and Lin n to incorporate the teachings of Hosabettu.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers with computed vectors to confirm the layout of the document in html and to create the table of contents.

Regarding claim 19, Vailaya, Dresevic, Yacoub, Meunier, and Lin teach the non-transitory computer readable medium of claim 18.
Vailaya, Dresevic, Meunier, and Lin fail to teach convoluting the fifth vector with equivalent vectors associated with one or more preceding detected headings and one or more subsequent detected headings relative to the detected heading; and applying a classification function on the convolution result to determine a probability that the detected heading belongs to a given pre-defined level of the pre-defined levels; and assigning a pre-defined level to the detected heading based on the determined probability
Yacoub teaches convoluting the fifth vector with equivalent vectors associated with one or more preceding detected headings and one or more subsequent detected headings relative to the detected heading; (0038-0040, discloses detecting headings using the text region property vector to distinguish between regions and determine similar regions) and applying a classification function on the convolution result to determine a probability that the detected heading belongs to a given pre-defined level of the pre-defined levels; (0040, discloses detecting a heading region and 0052, discloses determining probabilities of text regions belongs to another) and assigning a pre-defined level to the detected heading based on the determined probability. (0040, discloses classifying the regions and 0049, discloses using a probability to determine the text region)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Meunier, and Lin to incorporate the teachings of Yacoub.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers with computed vectors to confirm the layout of the document in html and to create the table of contents.
Vailaya, Dresevic,  Yacoub, Meunier, and Lin fail to teach concatenating the third and fourth vectors to generate a fifth vector;
Hosabettu teaches concatenating the third and fourth vectors to generate a fifth vector; (0046, discloses concatenating vectors)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic,, Yacoub, and Lin to incorporate the teachings of Hosabettu.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers with computed vectors to confirm the layout of the document in html and to create the table of contents.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vailaya (20110145229) in further view of Dresevic (20090144614) in view of Yacoub (20060080309) in further view of Meunier (20180129944) in further view of Lin (20160379091) in further view of Zhao (20170278510)

Regarding claim 7, Vailaya, Dresevic, Yacoub, Meunier, Yamagami, and Lin teach the method of claim 5.  Vailaya, Dresevic, Yacoub, Meunier, and Lin fail to teach wherein the second trained neural network is a word-level convolutional neural network (CNN) or a word-level recurrent neural network (RNN).
Zhao teaches wherein the second trained neural network is a word-level convolutional neural network (CNN) or a word-level recurrent neural network (RNN). (0036, discloses a convolutional neural network that transforms words into phrases)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Yacoub, and Lin to incorporate the teachings of Zhao.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers to confirm the layout of the document in html.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vailaya (20110145229) in further view of Dresevic (20090144614) in view of Yacoub (20060080309) in further view of Meunier (20180129944) in further view of Frivaldsk (9959272)

Regarding claim 8, Vailaya, Dresevic, Yacoub, and Meunier teach the method of claim 1. Vailaya, Dresevic,  Yacoub, and Meunier fail to teach wherein the first trained neural network is a character-level convolutional neural network (CNN).
Frivaldsk teaches wherein the first trained neural network is a character-level convolutional neural network (CNN). (Column 7, 1-10, discloses a character-level convolutional neural network)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Yacoub, and Meunier to incorporate the teachings of Frivaldsk.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers to confirm the layout of the document in html.

Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya (20110145229) in further view of Dresevic (20090144614) in view of Yacoub (20060080309) in further view of Meunier (20180129944) in further view of McKinney (20150033116)


Regarding claim 10, Vailaya, Dresevic, Yacoub, and Meunier teach the method of claim 1. 
Vailaya, Dresevic, Yacoub, and Meunier fail to teach wherein generating the list of grouped textblocks comprises:  processing the markup language file to generate a list of text spans; filtering out text spans corresponding to headers or footer from the list of text spans to generate a filtered list of text spans; generating a list of textblocks from the filtered list of text spans; and generating the list of grouped textblocks from the list of textblocks.
McKinney teaches wherein generating the list of grouped textblocks comprises:  processing the markup language file to generate a list of text spans; (0077-0079, discloses a list of source data elements from 0032, an html file) filtering out text spans corresponding to headers or footer from the list of text spans to generate a filtered list of text spans;  (0076-0077, discloses consolidating attributes or identifiers of similar elements that repeat in a document and 0080, discloses a user may review, change, or delete an identifier and 0046, discloses assigning headers to identifiers and 0047, discloses footers) generating a list of textblocks from the filtered list of text spans;  (0077, discloses consolidating the identifiers of elements of a similar type) and generating the list of grouped textblocks from the list of textblocks. (0076, discloses associating child elements with a parent with a related identifier and adjusting the order of the elements according to the identifiers)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Yacoub, and Meunier to incorporate the teachings of McKinney.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers to confirm the layout of the document in html.

Regarding claim 11, Vailaya, Dresevic, Yacoub, Meunier, and McKinney teach the method of claim 10.  Vailaya teaches wherein processing the markup language file to generate the list of text spans comprises processing the markup language file to retain only elements corresponding to text elements of the computer document. (Fig. 1, 110 and Fig. 2, 206, and 0045, discloses extracting text elements)

Regarding claim 20, Vailaya, Dresevic, Yacoub, and Meunier teach the non-transitory computer readable medium of claim 15, 
Vailaya, Dresevic, Yacoub, and Meunier fail to teach wherein generating the list of grouped textblocks comprises:  processing the markup language file to generate a list of text spans; filtering out text spans corresponding to headers or footer from the list of text spans to generate a filtered list of text spans; generating a list of textblocks from the filtered list of text spans; and generating the list of grouped textblocks from the list of textblocks.
McKinney teaches wherein generating the list of grouped textblocks comprises:  processing the markup language file to generate a list of text spans; (0077-0079, discloses a list of source data elements from 0032, an html file)  filtering out text spans corresponding to headers or footer from the list of text spans to generate a filtered list of text spans;   (0076-0077, discloses consolidating attributes or identifiers of similar elements that repeat in a document and 0080, discloses a user may review, change, or delete an identifier and 0046, discloses assigning headers to identifiers and 0047, discloses footers) generating a list of textblocks from the filtered list of text spans;  (0077, discloses consolidating the identifiers of elements of a similar type) and generating the list of grouped textblocks from the list of textblocks. (0076, discloses associating child elements with a parent with a related identifier and adjusting the order of the elements according to the identifiers)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Yacoub, and Meunier to incorporate the teachings of McKinney.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers to confirm the layout of the document in html.

Claims 12-14 are rejected under 35 U.S.C. 103(a) as being anticipated Vailaya (20110145229) in further view of Dresevic (20090144614) in view of Yacoub (20060080309) in further view of Meunier (20180129944)) in further view of McKinney (20150033116) in further view of Lukic (20150149893)


Regarding claim 12, Vailaya, Dresevic, Yacoub, Meunier, and McKinney teach the method of claim 10. 
Vailaya, Dresevic, Yacoub, Meunier, and McKinney fail to teach wherein generating the list of grouped textblocks comprises: comparing layout information associated with at least two textblocks of the list of textblocks, (the at least two textblocks being consecutive elements in the list of textblocks; and generating a grouped textblock based on the at least two textblocks depending on a result of said comparing.
Lukic teaches wherein generating the list of grouped textblocks comprises: comparing layout information associated with at least two textblocks of the list of textblocks, (0021, discloses listing elements within a document and 0004, discloses  the at least two textblocks being consecutive elements in the list of textblocks; (0032, discloses lists of consecutive paragraphs) and generating a grouped textblock based on the at least two textblocks depending on a result of said comparing. (0004, discloses adding the element to the list based on the comparison)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Yacoub, Meunier, and McKinney to incorporate the teachings of Lukic.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers to confirm the layout of the document in html.


Regarding claim 13, Vailaya, Dresevic, Yacoub, Meunier, McKinney, and Lukic teach the method of claim 12.  Vailaya, Dresevic, Yacoub, Meunier, McKinney, and Lukic fails to teach wherein comparing the layout information associated with at least two textblocks comprises comparing the layout information of the at least two textblocks based on one or more of: font, font size, style, vertical position, and horizontal position.
Yacoub teaches wherein comparing the layout information associated with at least two textblocks comprises comparing the layout information of the at least two textblocks based on one or more of: font, font size, style, vertical position, and horizontal position.  (0039, discloses comparing a title text region with a body text region for example by a font
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Vailaya, Dresevic, Yacoub, Meunier, McKinney, and Lukic to incorporate the teachings of Yacoub.  Doing so would allow verification and identification of textblock regions within a document using two different analyzers to confirm the layout of the document in html.

Regarding claim 14, Vailaya, Dresevic, Yacoub, McKinney, and Lukic teach the method of claim 12. Vailaya teaches wherein the generated grouped textblock comprises layout information based at least in part on a combination of layout information associated with the at least two textblocks.  (0019, discloses generating a format of a document which has a different layout than the original document and 0034, discloses multi-page spanning elements that may require combining page level elements to form one text element)


Response to Arguments

Applicant’s arguments, see Remarks, filed 12/7/2021, with respect to the rejection(s) of claim(s) 1, 3-15, and 17-20 under Vailaya in further view of Yacoub in further view of Menuir have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vailaya (20110145229) in further view of Dresevic 

The applicant’s first argument/amendment regarding claim 1 (pages 9-14) is based upon the belief that the prior, the cited portions of Vailaya do not disclose or suggest "converting the computer document into a markup language file comprising a plurality of elements, each element corresponding to a respective element of the computer document; generating a list of grouped textblocks from the markup language file, a grouped textblock comprising one or more layout-similar elements of the plurality of elements of the markup language file; detecting headings from among the list of grouped textblocks.” The examiner cites prior art reference Dresevic.  See detailed rejection above.

The applicant’s second argument/amendment regarding claim 1 (pages 14-16) is based upon the belief that the prior, the cited portions of Yacoub do not disclose or suggest 
“wherein detecting the headings comprises, for a grouped textblock of the list of grouped textblocks:  generating, using a first trained neural network, a first vector corresponding to a semantic representation of the grouped textblock;  generating a second vector based on evaluation of pre-defined features in the grouped textblock; and classifying, using a first trained classifier, the grouped textblock as a heading or a plain-text based on the first and second vectors…Yacoub is directed to the extraction of articles from paper-based documents and to the identification of text reading order in a document.  Thus, Yacoub is not directed to the detection of headings based on a markup language”
The examiner cites prior art references Vailaya and Dresevic.  Vailaya discloses extracting logical sections from a XML file (Figs. 1 and 2).  Dresevic further discloses extracting layout information of an electronic format of a document from a XML format.  (0017-0018, discloses extracting layout information from an XML format to an independent interface format and 0032, discloses a TOC may not exist for the document). and 0022-0025, discloses grouping different text regions.  One of ordinary skill in the art would look to combine the teachings of Vailaya and Dresevic with the teachings of Yacoub because both Vailaya and Dresevic disclose a document in XML format that logical sections of a document maybe extracted from and Yacoub discloses extracting data from electronic documents scanned into the system (Yacoub, Fig. 1, 0015). By combining the teachings of Vailaya and Dresevic with the teachings of Yacoub, a XML document maybe received and analyzed to determine the logical sections of the document.  For this reason this argument is not persuasive.
The applicant further argues “However, there is no teaching or suggestion in Yacoub regarding generating, for the same textblock, of “a first vector [corresponding] to a semantic representation of the grouped textblock” and of “a second vector based on evaluation of pre-defined features in the grouped textblock.” Indeed, Yacoub nowhere discloses that a “topic vector’ and a “text region property vector” are constructed for the same text region. Even further, Yacoub nowhere teaches or suggests that both the “topic vector” and the “text region property vector” are used to classify a given text region.”  Yacoub 


The applicant’s third argument/amendment regarding claim 1 (pages 16-19) is based upon the belief that the prior, the cited portions of Meunier do not disclose or suggest
“wherein said classifying comprises: concatenating the first and second vectors; applying a_ classification function on _ the concatenation of the first and second vectors to determine a probability that the grouped text block is a heading; and determining that the grouped textblock is a heading or a plain-text based on the determined probability…Meunier’s node feature vector and edge feature vector are not equivalent to the recited “first and second vectors.” Indeed, in Meunier, the node feature vector and the edge feature vector are both based on spatial and textual features of the text block(s) they represent. Neither the node feature vector nor the edge feature vector, however, “corresponds to a semantic representation” of the text block it represents. Thus, there is no equivalent for at least the “first vector” in Meunier.” Meunier discloses:  (0049-0050, feature vectors for nodes based on respective text block features and discloses computing feature vectors for nodes for a subset of the nodes based on the features of the text blocks and 0104-0105, discloses concatenating of some or all of the features defined in 0106-0121, the node feature vectors may include a set of spatial features and a set of textual features and 0123, discloses concatenating spatial and textual features within the edge feature vector and 0144, discloses extracting a Fischer vector, a bag of words representation or semantic vector. Further Yacoub has further discloses determining a semantics vector. One of ordinary skill in the art would look to combine the teachings of Yacoub with the teachings of Meunier to determine similar text regions by using the disclosed presentation analysis vector and semantics vector disclosed by Yacoub with the teachings of Meunier because combining concatenating the determined vectors to determine the classification of the determined text region disclosed by Meunier by calculating the semantics vector disclosed by Yacoub (0038-0073) and 0123, discloses concatenating the vectors.)   For this reason this argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00a.m.-05.00 p.m EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144